DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims in lines 13-16 that when the determined authenticities of the objects are determined to be authentic, the activation states of the objects are changed. However, lines 10-13 of claim 1 have already determined the authenticities of the objects and changed their activation states. It is unclear what the limitations of lines 13-16 are meant to be a second authentication and activation event, or whether limitations are missing, as lines 13-16 do not appear to further limit the claim limitations already claimed in lines 10-13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Adamenko et al (US 10,286,328).
Re claim 1, Adamenko discloses an apparatus configured to:	acquire first and second authentication data from a first and second object, respectively (col. 12:24-27, the modules 16, comprising add-on modules such as 20, 22, and 24 as depicted in fig. 3, include a cryptographic verifier that verifies the module is authentic);	determine authenticity of the first and second objects based on the authentication data (12:24-27, verification and therefore authenticity occurs when the modular game accessory is connected); and	change activation states of the objects based on the determined authenticities of 
Re claim 2, Adamenko disclose the activation states of the objects are different at a time the authentication data is acquired (since authentication occurs when attaching the modules, the modules are disabled before authentication data is acquired).
Re claim 3, Adamenko discloses transferring data between the second and first object (11:39-60, once add-on modules are identified to be attached, their data is communicated to the game, therefore transferring data between each other as they are all connected to each other as illustrated in fig. 3, and reflect changes in the in-game avatar based on the connected modules).
Re claim 5, Adamenko discloses the objects being figures (fig. 8, one of the modular objects illustrated is a figure 42).
Re claim 7, Adamenko discloses the physical appearance of the objects being different (fig. 3, all of the modules have different appearances).
Re claim 8, Adamenko discloses some objects having differing activation states at a time when the authentication data is acquired (7:37-52, some attachments can be usable outside of the context of the video game, such as speakers and lights when not 
Re claim 9, see the rejection to claim 8: since some modules are disclosed to have functionality outside of the game and not connected, such as buttons, speakers, and lights, their activation states can be changed from active to inactive and vice versa, such as a first object being a light and being turned off, and the second object being a speaker and being turned on.
Re claim 10, Adamenko discloses transferring data from the second to the first object (11:39-60, once add-on modules are identified to be attached, their data is communicated to the game, therefore transferring data between each other as they are all connected to each other as illustrated in fig. 3, and reflect changes in the in-game avatar based on the connected modules).
Re claim 11, Adamenko discloses confirming whether an information value recorded in the second object exceeds a predetermined level value and searching for the first object which is an exchange counterpart of the second object (7:37-52, components can get damaged, which is considered a predetermined level value, and players respond by swapping the module to replace the damaged component, therefore replacing it with an exchange counterpart).
Re claim 12, Adamenko discloses confirming the first object is in an inactive state and confirming whether the object is an exchange counterpart of the second object (7:37-52, a damaged component is considered inactive, and can be swapped, therefore an exchange counterpart is used to replace the damaged component).
Re claims 13-14, see the above rejections to claim 1 regarding Adamenko and authenticity determinations of controller modules.
Re claim 15, Adamenko discloses the communication device is a pad communicatively interacting with the objects (fig. 2, 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adamenko in view of Konuma (US 2005/0288103).
Re claim 4, Adamenko is silent on determining whether the objects have been acquired legally based on identification information. Konuma teaches a system in which cheating is considered an act of illegally obtaining an item (par. [0005]). By keeping a log of play, the system is able to determine whether an item has been obtained legally or not based on the detection of an illegal act ([0021]). It would have been obvious to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adamenko in view of Pearson (US 7,314,407).
Re claim 6, Adamenko does not disclose the objects being cards. Pearson teaches a modular gaming system that utilizes cards to effect changes in a game (fig. 1, cards 30, and 4:28-53, when the cards are utilized in the game, affect abilities of characters in the game, e.g. enhancing their capabilities or reducing opponent’s character).	It would have been obvious to also allow the use of tradable cards to make changes in a game as taught by Pearson with the modular gaming system of Adamenko in order to introduce a tradable, physical medium that can influence the player’s gaming experience, allowing for players to collect a variety of merchandise to add to their collection while simultaneously increasing their performance in a game.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inagaki discloses a gaming system with tradable collectibles having a digital copy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715